A() 442 (Rev.12/85} Warrant          for.Ar~
                                                .              XJNIT:ED STAT}DsJ)IS'[RICi:cQURi .
                                      FQR THE.El\S'.fiR.N ois'fRiCT OFNoilf.Jl ·cAROLINA
                                                                      WESTERN~DIVISION



liNiTEP STA.TE$ O)i''A,MERIGA,.
                                                                                                           WARRANT FOR ARREST
            v:
                                                                                                   .CRIMINAL CAsE: 5:19,.CR-95-D
DAVID SIERRA OROZCO
To: The United States Mat"s,h~I and ~ny Authcif:izedJJriifod States Officer. YOti ARE HEREBYCQMMANDED to arrest
DAVl'D SIERRA OROZCO and he/she shall                            be bro~ght befqre.tlie ncare11t M4giS0<1te/JtidgeJQ::answer an
 __L~n.didmenf_._.-.Stipersedi11g1nilichnent. _ _ _·C,ri~in~lJJ1for111ation_Co111plaint

.-·_ (Jrder 11f Court: _._Violation N()tice~J>rrihationViolation Petition chargiilgliiln/hef'with:

C:t:mnt l - I 8VS.C § 22.5t(a)(5)(~);.Pros~essio1:1<lfCh1Id Pornography


                                                                                         clerk    of court

                                                                                         MARCH fr      2019 - RALEIGH,            NORTH CAROLINA
                                                                                         oate and Location

   Recommended
                                                                                  R!;TURN
                                                     ,:   ..

    This     warrant was received and execlited· ~ith the arrest of the a.bove. n.amed defendant •at



    DATE RECE!VED                                                NAME' AND· TrrLE·
                                                                 OFF'.f@ER         oF ARRESTING
                                                                                ................ .            •·NAME ANP T:rTt:J:: CF ARRESTING
  1--~----~~-_;;;;_+-"--"i"---'--'---I

    DATE OF ARR.EST~                  . .. ,. h:
   . . .·        . . . . ··._).· ,61 1.' ~· · .'1:




                                                                                                                                            FILED
                                                                                                                                          MAR 2 2 2019
                                                                                                                                     PETER A. MOORE, JR., CLERK
                                                                                                                                      US DIST~URT, EDNC
                                                                                                                                    BY                   DEPCLK
 Prepared on:   03/21/2019                   0          United States Marshals Service • LIMITED
                                                        WARRANT 1956-0307-1271-J ?JllOSED
                                                                                                     O,()UAL USE




 JDIS Message #73355874, sent on 03/21/2019 12:13
 Subject: WARRANT 1956-0307-1271-J CLOSED, From 056 - 88146
Distr~ct         056 has closed warrant record 1956-0307-1271-J for
 fugitive OROZCO,DAVID SIERRA                      FID#10828984 on 20190321
For· further information, please contact district 056




                                                                       '    '
                                                                           ''




                                                                  **Limited Official Use**
This Information is the Property of the U.S. Marshals Service and Shall Not be Publicly Released or Disseminated Without U.S. Marshals Service Authority.
 Page 1 of 1
